Name: 2004/95/EC: Commission Decision of 20 January 2004 authorising the Member States to provide for derogations from the phytosanitary certificate requirement of Council Directive 2000/29/EC in respect of heat-treated wood of conifers originating in Canada (notified under document number C(2004) 65)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  trade;  wood industry;  international trade;  agricultural activity;  tariff policy;  forestry
 Date Published: 2004-01-31

 Avis juridique important|32004D00952004/95/EC: Commission Decision of 20 January 2004 authorising the Member States to provide for derogations from the phytosanitary certificate requirement of Council Directive 2000/29/EC in respect of heat-treated wood of conifers originating in Canada (notified under document number C(2004) 65) Official Journal L 028 , 31/01/2004 P. 0022 - 0025Commission Decisionof 20 January 2004authorising the Member States to provide for derogations from the phytosanitary certificate requirement of Council Directive 2000/29/EC in respect of heat-treated wood of conifers originating in Canada(notified under document number C(2004) 65)(2004/95/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2003/116/EC(2), and in particular the second indent of Article 15(1) thereof,Whereas:(1) Directive 2000/29/EC provides for protective measures against the introduction into the Community from third countries of organisms that are harmful to plants or plant products.(2) Pursuant to Directive 2000/29/EC, wood of conifers (Coniferales) originating in Canada may not be introduced into the Community, with certain exceptions, unless accompanied by an official phytosanitary certificate as provided for in that Directive.(3) Directive 2000/29/EC permits derogations from that rule provided that it is established that equivalent safeguards are ensured by means of alternative documentation or marking.(4) Wood of conifers originating in Canada is currently introduced into the Community. However, phytosanitary certificates are not generally issued in that country.(5) The Commission has noted on the basis of information supplied by Canada and collected during a mission carried out in that country in September 2002 that an official programme, the Canadian Heat-Treated Wood Products Certification Program (CHTWPCP), has been established by the Canadian Food Inspection Agency (CFIA). The CHTWPCP contains an approval and monitoring identification system for heat-treated wood products intended for export to the Community.(6) The Commission has established that the CHTWPCP is sufficient to ensure that wood is heat-treated over a period of time sufficient to achieve the thermal death of the harmful organisms, Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. and its vectors, and thus eliminate the risk of spreading harmful organisms in the Community.(7) The Commission has further established that each piece of wood is to have a unique kiln-dried - heat-treated (KD-HT) certification mark, recognised by the CFIA, including the registration number of the facility registered and approved by the CFIA to produce, handle or export heat-treated wood in accordance with the specifications set out in the CHTWPCP.(8) Member States should therefore be authorised to provide for derogations allowing wood to be introduced into the Community when it bears a unique KD-HT certification mark as an alternative to a phytosanitary certificate.(9) The Commission should request that Canada makes available all technical information necessary to assess the functioning of the CHTWPCP. In addition, Member States should continually assess the use of KD-HT certification marks.(10) The authorisation of the identification system shall expire on 1 July 2005.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1By way of derogation from Article 13(1)(ii) of Directive 2000/29/EC, Member States are hereby authorised to provide for derogations allowing the introduction into the Community of wood of conifers (Coniferales) listed under CN codes 4407 10 91, 4407 10 93 and 4407 10 98, as set out in Section IX of Part Two of Annex I to Council Regulation (EEC) No 2658/87(3), originating in Canada, subject to compliance with the conditions set out in the Annex to this Decision.Article 2The Member States shall provide the Commission and the other Member States with information when they have made use of the authorisation granted in Article 1. The Member States of importation shall provide the Commission and the other Member States by 15 March 2005 with information on the number of consignments imported pursuant to this Decision and with a detailed report of the official inspections required pursuant to Article 13a(1)(b) of Directive 2000/29/EC.Article 31. The Member States shall notify the Commission and the other Member States of all consignments introduced into their territory pursuant to this Decision which do not comply with the conditions set out in the Annex to this Decision.2. The authorisation granted in Article 1 shall be revoked prior to 1 July 2005 if:(a) the conditions set out in the Annex to this Decision are shown to be insufficient to prevent the introduction into the Community of organisms harmful to plants or plant products;(b) there are elements which could militate against the proper functioning of the CHTWPCP in Canada.Article 4The authorisation granted in Article 1 shall apply from 1 February 2004. The authorisation shall expire on 1 July 2005.Article 5This Decision is addressed to the Member States.Done at Brussels, 20 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 321, 6.12.2003, p. 36.(3) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2344/2003 (OJ L 346, 31.12.2003, p. 1).ANNEXPART IThe conditions provided for in Article 1 of this Decision under which Member States are authorised to provide for derogations allowing the introduction into the Community of wood of conifers (Coniferales) listed under CN codes 4407 10 91, 4407 10 93 and 4407 10 98, as set out in Section IX of Part Two of Annex I to Regulation (EEC) No 2658/87, originating in Canada, are the following:1. The wood must be manufactured at facilities registered and approved by the Canadian Food Inspection Agency (CFIA) to participate in the Canadian Heat-Treated Wood Products Certification Program (CHTWPCP).The list of facilities registered and approved to participate in the CHTWPCP must be made available to the Commission and must be posted and maintained on the official website of the CFIA (www.inspection.gc.ca).2. The wood must have undergone a heat treatment during a period of time sufficient to achieve a minimum core temperature of 56 °C for 30 minutes in a kiln tested and approved for this purpose by the verification body qualified and approved by the CFIA for the purposes of the CHTWPCP (the verification body).The time and temperature of the heat treatment for each specific lot must be recorded by calibrated equipment which must also be tested and approved by the verification body.3. When the conditions set out in point 2 are satisfied, a unique certification mark containing the letters KD-HT (kiln-dried heat-treated) (the certification mark) and the registration number of the facility registered and approved by the CFIA to produce, handle or export heat-treated wood in accordance with the specifications set out in the CHTWPCP must be applied on each piece of wood on at least one wide face and in such a way that it is clearly visible on the external surfaces when the board forms part of a bundle. The certification mark, which must be permanent and legible, must be approved by the CFIA, and must comply with the model set out in Part II.Where bundles of wood are shipped in wrapping and consequently the certification marks are not exposed to view, the certification mark must also be applied on the wrapping. The certification mark must be applied to the upper right hand quarter of one longitudinal side of each bundle of wood, and must comply with the model set out in Part II.4. A checking system to ensure that the conditions set out in this Annex are satisfied must be set up by the verification body. Information on the implementation by the CFIA of the said checking system must be made available to the Commission.5. The checking system referred to in point 4 must provide for CFIA inspectors to undertake monitoring at the facilities referred to in point 1 and occasional pre-shipment inspections to monitor, in particular, compliance with points 3 and 6. Information on the implementation by the CFIA on the said checking system must be made available to the Commission.6. The wood entered into the CHTWPCP and destined to the Community must be accompanied by commercial documentation, intended to be presented to the Community customs authorities with a view to completing customs formalities, at the point of entry into the Community, and endorsed with the following declaration:"The lumber in this consignment meets the requirements of the CHTWPCP program of Canada and the conditions laid down in Decision 2004/95/EC."This information referred to in the commercial documentation must be made available by the importer to the responsible official bodies as referred to in Article 2(1)(g) of Directive 2000/29/EC at the point of entry to the Community.The declaration must be made only by a shipper or other person authorised for this purpose by the CFIA. The list of the authorised shippers or other persons must be made available to the Commission and must be posted and maintained on the official website of the CFIA.PART II Models of certification marks1. Certification mark to be applied on every piece of heat-treated wood:>PIC FILE= "L_2004028EN.002501.TIF">2. Certification mark to be applied on the bundle or on the package wrapper:>PIC FILE= "L_2004028EN.002502.TIF">